Citation Nr: 1105672	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status 
post left ilium graft excision for the period prior to June 25, 
2008. 

2.  Entitlement to a rating in excess of 30 percent for status 
post left ilium graft excision from September 1, 2008.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from February 1988 to April 
1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the RO in 
Atlanta, Georgia, which continued a 10 percent disability rating 
assigned for the residuals of a left ileum graft.  While the 
issue was on appeal, the Veteran underwent surgery for a left hip 
repair in June 2008.  In a June 2009 rating decision, the RO 
assigned a temporary total (100 percent) disability rating 
effective June 25, 2008; the date the Veteran underwent surgery.  
38 C.F.R. § 4.30 (2010).  The same rating decision assigned a 10 
percent evaluation effective September 1, 2008; the date 
following her prescribed recovery from surgery.  Subsequently, 
the Veteran underwent QTC examinations in April and May 2009.  
Then, a July 2009 rating decision assigned an increased 
evaluation to 30 percent for the Veteran's left hip disability 
from September 1, 2008 upon receipt of the QTC examination 
results. 

The Board acknowledges that the Veteran requested a hearing in 
her Substantive Appeal; however, she did not appear for the 
scheduled hearing in April 2010. 

Additionally, the Veteran submitted additional private treatment 
records in January 2011, since the most recent statement of the 
case, and waived review by the Agency of Original Jurisdiction. 

Lastly, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, she 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Indeed, a review of the record shows that the 
Veteran is presently employed as an ultrasonographer.  The 
question of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
has therefore not been raised.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  



FINDINGS OF FACT

1.  During the period prior to June 25, 2008, the residuals of 
the Veteran's left hip disability included subjective complaints 
of pain, weakness, fatigability, difficulty lifting, and 
difficulty with prolonged walking, sitting, or standing and 
objective observations of a recurrence of a bone cyst, sclerotic 
changes of the left ilium and limitation of flexion to 90 
degrees, extension to 10 degrees, adduction to 15 degrees, 
abduction limited to 25 degrees, external rotation to 40 degrees, 
and internal rotation to 20 degrees. 

2.  Since September 1, 2008, the residuals of the Veteran's left 
hip disability included subjective complaints of weakness, 
stiffness, difficulty climbing up and down stairs; objective 
observations included limitation of flexion of the left hip to 90 
degrees, extension to 15 degrees, adduction to 15 degrees, 
abduction limited to 15 degrees, external rotation to 45 degrees, 
internal rotation to 10 degrees, and severe limitation of motion 
and atrophy of the left buttock, thigh, and leg.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status 
post left ilium graft excision prior to June 25, 2008 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5015-5255 (2010). 

2.  The criteria for a rating in excess of 30 percent for status 
post left ilium graft excision from September 1, 2008 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5015-
5255 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2004 that informed her of what 
evidence was required to substantiate the claim and of her and 
VA's respective duties for obtaining evidence. With respect to 
the Dingess requirements, in June 2009, the RO also provided the 
Veteran with notice of what type of information and evidence was 
needed to establish a disability rating.  The Veteran was also 
advised of the diagnostic criteria used to rate her disability 
and the types of evidence considered in conjunction therewith, 
such as the statements from employers as to job performance, lost 
time, or other information regarding how her disability affected 
her ability to work.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjuciated in a July 2009 supplemental statement 
of the case.  Under these circumstances, the Board finds that 
adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The Board also acknowledges that the Veteran does not appear to 
have been provided with notice of the type of evidence necessary 
to establish the effective date of the disability.  However, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for an 
increased rating.  Any question as to the appropriate effective 
date to be assigned is moot.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records as well as private treatment records, scheduled 
specific examinations regarding the issue at present, and she was 
afforded the opportunity to testify before the Board in April 
2010, however she did not appear for the hearing.  

At the November 2004, December 2006, April 2009, and May 2009 QTC 
examinations, the examiners conducted thorough examinations, 
commented on the extent that the disability exhibited weakness 
and fatigability, identified objective evidence of pain or 
functional loss due to pain associated with the service-connected 
disability as well as provided opinion as to the extent that the 
pain limited the Veteran's functional ability.  The Board notes 
that the April 2009 examiner did not address range of motion 
measurements; however, such measurements were obtained at the 
each of the other QTC examinations, including an examination in 
May 2009.  Thus, the Board finds that the QTC examinations are 
adequate for rating purposes.  There is no indication that the 
examiners were not fully aware of her past medical history or 
that they misstated any relevant facts.  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Rating

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 
disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2010).  Here, the RO staged the ratings based on 
the dates of surgery and recovery from surgery, where a change in 
severity was noted. 

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Historically, service connection was established in this case 
because the Veteran was diagnosed with, and underwent surgery 
for, the removal of a cyst from left ilium bone.  A 
noncompensable evaluation for a left ilium graft excision was 
initially assigned under 38 C.F.R. § 4.71a, DC 5015.  Thereafter, 
by a rating decision dated in March 1999, the noncompensable 
rating was increased to 10 percent based on the finding that the 
Veteran had painful motion of a major joint.  

In September 2004, the Veteran claimed an increased rating as she 
believed her disability had worsened.  In January 2005, the RO 
continued the 10 percent rating and the Veteran appealed the 
assigned rating.  While the rating decision was on appeal, the 
Veteran underwent a second surgery for left femoral acetabular 
impingement in June 2008.  The RO granted a temporary total 
disability rating from June 25, 2008 to September 1, 2008, which 
was the period necessitating convalescence following surgery.   
Then, in February 2009, the RO increased the left hip disability 
to 30 percent disabling under DCs 5015-5255 (malunion of the 
femur with marked hip disability) from September 1, 2008; the 
date following her recovery from surgery.  

As noted above, the Veteran was initially rated under DC 5015 for 
benign new growths of bones and is currently evaluated under DCs 
5015-5255.  DC 5015 instructs rating under limitation of motion 
of affected parts, as degenerative arthritis.  Degenerative 
arthritis is evaluated under DC 5003. 

DC 5003 instructs that when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

The Board notes that in other situations involving degenerative 
arthritis, ratings may also be evaluated based on X-ray evidence 
in the absence of limitation of motion.  However, Note (2) to DC 
5003 instructs that the 10 and 20 percent ratings based on X-ray 
findings are not applicable to rating conditions listed under DC 
5015. 

Diagnostic code 5255 provides ratings in excess of 10 percent for 
malunion of the femur with moderate knee or hip disability (20 
percent); malunion of the femur with marked knee or hip 
disability (30 percent); fracture of surgical neck of femur with 
false joint; or fracture of shaft or anatomical neck of femur 
with nonunion, without loose motion, weight bearing preserved 
with aid of brace (60 percent); and fracture of shaft or 
anatomical neck of femur, with nonunion, with loose motion 
(spiral or oblique fracture) (80 percent).  

Normal range of motion of the hips is from 0 to 125 degrees of 
flexion and from 0 to 45 degrees of abduction.  38 C.F.R. § 
4.71a, Plate II.

Other relevant diagnostic codes afford ratings as follows.  The 
Rating Schedule provides a maximum rating of 10 percent for 
extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, 
DC 5251.

The Rating Schedule provides ratings of 10, 20, 30, and 40 
percent for flexion of the thigh limited to 45, 30, 20, and 10 
degrees, respectively.  38 C.F.R. § 4.71a, DC 5252.

Impairment of the thigh is evaluated pursuant to DC 5253, which 
provides that a 10 percent rating is warranted for limitation of 
rotation, with an inability to toe out the affected leg more than 
15 degrees, and for limitation of adduction, with an inability to 
cross legs.  A 20 percent rating is warranted for limitation of 
abduction, with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, 
DC 5253.

Pursuant to 38 C.F.R. § 4.71a, DC 5254, an 80 percent disability 
rating applies where the veteran has a flail joint of the hip.

DC 5250 requires ankylosis of the hip.   Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, or surgical 
procedure." Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).  
Favorable ankylosis of the hip in flexion at an angle between 20 
degrees and 40 degrees with slight adduction and abduction 
warrant a 60 percent evaluation.  A 70 percent evaluation is 
assigned for intermediate ankylosis and extremely unfavorable 
ankylosis, with the foot not reaching the ground, and the 
necessity of crutches warrants a 90 percent evaluation.  38 
C.F.R. § 4.71a, DC 5250.

      Period prior to June 25, 2008

Upon a thorough review of the file, the Board finds that a rating 
in excess of 10 percent for the period prior to June 25, 2008 is 
not warranted. 

First, a September 2003 private treatment record indicated full 
range of motion in the left hip although the Veteran had 
significant tenderness to palpitation at the SI joint and iliac 
crest region and into the sciatic notch.  The Veteran reported 
that she had pain in her left buttock and no genitourinary or 
gastrointestinal abnormalities.  A CT scan showed minimal 
osteoarthritic changes.  However, the report is somewhat 
questionable because it described the patient as a 74-year old 
patient, and the Veteran was 37 years old at the time.  

A February 2004 VA MRI revealed findings of post-operative 
changes to the left iliac bone with small recurrent simple cyst 
and no evidence of a tumor, and subcutaneous defects in the left 
buttocks that could be due to multiple injections.  

In November 2004, the Veteran underwent a QTC examination and 
reported pain in the left hip and buttock that is deep, aching, 
and burning.  She reported constant pain rated at 3 out of 10, 
and difficulty going up and down steps.  Objective findings 
included range of motion findings of flexion to 110 degrees, 
extension to 30 degrees, external rotation to 40 degrees, 
internal rotation to 25 degrees, adduction to 25 degrees, and 
abduction to 45 degrees.  The examiner noted that the joint 
function was not limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  An X-ray showed an irregular 
sclerotic density overlying the left iliac bone secondary to the 
prior surgery.  The examiner noted that the effect of the 
condition on her daily activity was that she had trouble going up 
and down stairs, walking on rough terrain, and had to constantly 
move about secondary to pain and burning in the left iliac crest 
and buttock. 

A March 2005 private treatment record by a spine specialist, 
indicated degenerative joint disease of the left hip and possible 
lumbar radiculopathy.  The spine specialist also reviewed the 
unreliable private CT scan report noted above, dated in September 
2003 as well as the February 2004 MRI report.  A January 2006 
private treatment record by the same spine specialist noted no 
radiculopathy.  The same unreliable September 2003 CT scan was 
reviewed again and the January 2006 private specialist 
recommended stabilizing surgery of the left sacroiliac joint as 
physical therapy did not help the Veteran's symptoms. 
 
In December 2006, the Veteran underwent another QTC examination 
and complained of difficulty lifting heavy items, inability to 
open legs very far, difficulty with prolonged sitting, standing, 
and walking.  Objective observations included the left hip 
showing signs of weakness, tenderness and guarding.  Range of 
motion findings, to include when pain began, were flexion to 90 
degrees, extension to 10 degrees, adduction to 15 degrees, 
abduction to 25 degrees, external rotation to 40 degrees, and 
internal rotation to 20 degrees.  Further, the examiner noted 
that joint function was additionally limited by 35 degrees on 
repetitive use by pain, fatigue, weakness, lack of endurance.  
Also, a left hip X-ray showed sclerotic changes of the left 
ilium. 

A March 2007 private orthopedic consultation report included the 
Veteran's subjective complaints of deep aching pain and throbbing 
sensation in the innermost aspect of her thigh and sometimes in 
the medial aspect of her left groin.  She reported daily pain 
rated at 3 or 4 out of 10 and flare-ups two or three times per 
month with pain level of 9 out of 10. 

A January 2008 private MRI report noted an impression of 
undersurface high signal intensity seen in the anterosuperior 
acetabular labrum on the left, compatible with partial thickness 
undersurface tearing or fraying.  No complete tear or detachment 
of the labrum was seen and no paralabral cyst formation was seen. 

A February 2008 VA X-ray of the left hip noted mild generative 
changes.  An April 2008 VA X-ray noted an impression of mild to 
moderate degenerative changes of the left hip.  No abnormalities 
were present in the soft tissues, bony structures, or joint 
spaces.  A range of motion study included with the report showed 
flexion to 90 degrees, extension to zero degrees, internal 
rotation to 45 degrees, and external rotation to 30 degrees.

The Board has also considered VA outpatient treatment records as 
well as private treatment records which were consistent with QTC 
examination findings throughout the period on appeal.   While the 
Board acknowledges that the Veteran's hip caused her pain, the 
interference does not show a level of disability greater than 10 
percent.  The Veteran had some loss of motion but still 
demonstrated flexion to 90 degrees, extension to at least 10 
degrees, and 25 degrees of abduction.  Even considering his 
complaints of pain, the evidence simply does not support the 
finding that the Veteran had limitation of flexion to 30 degrees 
or an limitation of abduction sufficient to prevent the Veteran 
from crossing her legs.  See DeLuca.  Such was considered but 
simply not shown.  Rather, the QTC examiner indicated that 
repetitive use by pain, fatigue, weakness, or lack of endurance 
would only amount to an additional loss of 35 degrees, which 
result in limitation of flexion to 55 degrees.  Hence, a higher 
rating under DCs 5252 and 5253 would be inappropriate for the 
period prior to June 25, 2008.  

There is also no medical evidence impairment of the femur due to 
non-union (80 percent) or fracture with false joint (60 percent).  
Further, as malunion of the femur was not shown, the assignment 
of a higher rating for moderate disability of the hip, which 
requires malunion of the femur, is unwarranted.  Similarly, as 
there is no medical evidence, or lay assertions of ankylosis of 
the hip or flail hip joint, higher ratings under DCs 5250 and 
5254 do not apply to the facts of this case (70, 80, and 90 
percents).  


      Period since September 1, 2008

For the period since September 1, 2008, the Veteran's disability 
has been rated as 30 percent disabling under DCs 5015-5255.  As 
above, the Board will consider the Veteran's disability under the 
basic tenets of DC 5003 for degenerative arthritis.  After a 
review of the file, the Board concludes that a rating in excess 
of 30 percent is not warranted for the period on appeal.   
 
A September 2008 private treatment record indicated that the 
Veteran did not have impingement by examination but that she had 
tenderness to palpation of the trochanteric bursa.  Her physician 
noted that she was ambulating with a normal gait and without an 
assistive device.  

An October 2008 private treatment record noted that the Veteran 
had discomfort with abduction past 30 degrees, had a positive 
pivot test, positive impingement test, some groin pain, and pain 
over the SI joint.  Her physician also noted global weakness on 
the lower extremity posterior tibialis musculature, the hip 
flexors and the abductors.  

An October 2008 VA X-ray of the left hip indicated mild 
degenerative changes as well as a corticated deformity of the 
left ilium which could be posttraumatic/post-surgical.  The 
presence of a large exotosis could not be excluded.  The 
physician further reported that the finding was unchanged from 
February 2008 and diagnosed minor abnormality. 

The Veteran underwent a QTC examination in April 2009 and 
reported pelvis stiffness, pain, limp, weakness, difficulty 
walking up and down stairs, increased pain and weakness when 
sitting, lifting, and that she has increased irritability, moves 
slower, and suffers insomnia due to pain.  The examiner diagnosed 
severe effects on sedentary activities only, and that she must 
rest often and cannot stand for long periods of time.  Her family 
performs household chores and she can perform her own daily 
activities but needs assistance with dressing at times.   
Ultimately, he described the Veteran has having marked left hip 
dysfunction with severe limitation of motion and atrophy of the 
left buttock, thigh, and leg was also noted.

Next, at a May 2009 QTC examination, the Veteran complained of 
pain radiating to the knee and leg, pain in the other hip, limp, 
pain, weakness, difficulty walking or moving fast, and 
psychological effects.  Objective findings included equal leg 
length, and range of motion findings of flexion to 90 degrees, 
extension to 15 degrees, external rotation to 45 degrees, 
internal rotation to 10 degrees, adduction to 15 degrees, and 
abduction to 15 degrees.  The examiner noted that the joint 
function was additionally limited after repetitive use, by pain, 
fatigue, weakness, and lack of endurance but that there was no 
additional limitation in degree of range of motion. 

A May 2009 private treatment record noted that the Veteran was 
ambulating with a Trendelenburg gait, had exquisite tenderness to 
palpation over the trochanter, did not have impingement type 
pain, had positive arthrokinetic reflex.  Imaging studies done in 
May 2009 indicated no progression of arthrosis in her hip joint, 
good decompression of the impingement, and well-healed 
trochanteric osteotomy with two screws in place.  Her physician 
noted an impression of painful hardware, trochanteric bursitis, 
and SI joint dysfunction. The physician recommended that the 
Veteran have her hardware removed but she was not ready to make a 
decision for surgery at the visit.  The Veteran submitted the May 
2009 private treatment record in January 2011 and did not include 
any treatment records regarding surgery to remove her hardware. 

In sum, the Board finds that the criteria to support a rating in 
excess of 30 percent for the left hip disability have not been 
met.  The 30 percent rating already meets the maximum rating for 
malunion of the femur with marked hip disability.  A higher 
rating is not available under DC 5255.  Further, at its worst, 
there has been limitation of flexion to 90 degrees.  A higher (40 
percent) rating would require limitation to 10 degrees.  Next, 
there is no medical evidence of impairment of the femur due to 
non-union (80 percent) or fracture with false joint (60 percent).   
Similarly, as there is no medical evidence, or lay assertions of 
ankylosis of the hip or flail hip joint, higher ratings under DCs 
5250 and 5254 do not apply to the facts of this case (70, 80, and 
90 percents).  

Consideration has been given to whether a higher rating is 
warranted for service-connected status post left ilium graft 
excision on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  The May 2009 QTC examination explicitly 
addressed the DeLuca criteria and included the finding that joint 
function was not additionally limited following repetitive use.  
Further, while the Veteran's left hip disability had a major 
functional impact, there was no additional limitation in range of 
motion.  

Based on the foregoing, the Board finds that a higher rating on 
the basis of limitation of function due to pain is not warranted.  
This is so because the assignment of a 30 percent rating for the 
Veteran's service-connected left hip disability contemplates such 
functional loss.  As such, a rating in excess of 30 percent is 
not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca.

The Board has also considered the Veteran's lay statements and 
sworn testimony as well as a letter from her husband regarding 
the severity of her disability.  The Board has considered their 
statements that the Veteran experiences pain and flare-ups with 
her hip and has difficulty in a career as an ultrasonographer 
with her hip pain.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

The Board acknowledges the Veteran's belief that her symptoms are 
of such severity as to warrant higher ratings for her left hip 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity as determined by the clinical 
evidence of record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disabilities are evaluated, more probative than 
her assessment and her spouse's assessment of the severity of her 
disabilities.  See Cartright, 2 Vet. App. at 25.  

In denying the claim for a higher rating, for both indicated 
periods, the Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

	Other considerations

The Board has also considered the possibility of referring this 
case to the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
Veteran's service-connected psychiatric disability.  Ordinarily, 
the VA Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's level of 
disability and symptomatology first must be made by the RO or 
Board.  If the rating criteria are inadequate, the RO or Board 
must proceed to determine whether the Veteran exhibits an 
exceptional disability picture indicated by other related factors 
such as marked interference with employment or frequent periods 
of hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's left hip disability was applied to the applicable 
rating criteria and case law.  Although the applicable criteria 
provide for a higher  rating, the Board fully explained why the 
higher rating was not warranted.  Given that the applicable 
schedular rating criteria are more than adequate in this case, 
the Board need not consider whether the Veteran's left hip 
disability picture includes exceptional factors.  Referral for 
consideration of the assignment of a disability evaluation on an 
extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 
111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Lastly, the Board has also considered whether the Veteran is 
entitled to a separate compensable rating for her left hip 
surgical scars.  See Esteban v. Brown, 6 Vet. App. 259 (1994).   
The Board notes that during the pendency of this appeal, the 
regulations governing scar disabilities were amended.  Since the 
amended regulations apply only to claims received by VA on or 
after October 23, 2008, that version of the scar regulations will 
not be applied here. 73 Fed. Reg. 54708 (September 23, 2008).

After reviewing the applicable rating criteria, and the reported 
objective findings and the subjective complaints, the Board finds 
that a compensable rating is not warranted.  In order to warrant 
a compensable rating, the evidence must show scars, other than 
head, face, or neck that are: deep or that cause limited motion, 
encompassing an area or areas exceeding 6 square inches (39 sq. 
cm.) (10 percent under DC 7801); that are superficial and that do 
not cause limited motion, encompassing an area or areas of 144 
square inches (929 sq. cm.) or greater (10 percent under DC 
7802); that are superficial and unstable (10 percent under DC 
7803); or that are superficial and painful on examination (10 
percent under 7804).

Upon physical examination, at the November 2004 QTC examination, 
a scar measuring 11 cm by 0.5cm was noted in the left iliac area.  
The examiner did not note the status of the scar.  In December 
2006, the QTC examiner noted a scar at the left hip measuring 
approximately 6 cm by 0.2 cm with hypopigmentation of less than 
six square inches.  The examiner noted there was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
keloid formation, hyperpigmentation, abnormal texture, 
inflammation, edema, or limitation of motion.  

In April 2009, the QTC examiner noted three scars related to the 
left hip disability.  Two of the scars were located on the left 
buttock/hip and each measured 17 cm by 0.3cm.  Neither scar had 
signs of tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, inflammation, edema, or 
limitation of motion.  The third scar was a level scar present at 
the posterior pelvis curvilinear surgical scar which measured 
approximately 12cm by 0.3cm.  The examiner noted that the scar 
showed no signs of tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, 
inflammation, edema, or limitation of motion.  

As none of the scars were deep, caused limitation of motion, 
encompassed an area of 144 square inches (929 sq. cm.) or 
greater, were superficial and unstable, or painful on 
examination, a compensable rating for surgical scars related to 
her left hip disability is not warranted.

ORDER

A rating in excess of 10 percent for status post left ilium graft 
excision for the period prior to June 25, 2008 is denied. 

A rating in excess of 30 percent for status post left ilium graft 
excision from September 1, 2008, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


